THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LORI LIBRINCA
Plaintiff, :
V. : 3:17-CV-1108
(JUDGE MARIANI)
NANCY A. BERRYHILL,
Acting Commissioner of
Social Security,

Defendant.

ORDER
AND NOW, THIS a ¢ I DAY OF MAY, 2019, upon review of Magistrate
Judge Arbuckle’s Report & Recommendation (‘R&R’) (Doc. 25) for clear error or manifest
injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 25) is ADOPTED for the reasons discussed therein.
2. Plaintiffs Appeal is DENIED.
3. The Commissioner of Social Security's decision is AFFIRMED.

4. The Clerk of Court is directed to CLOSE this case.

 

Robert B-Mari4ni
United States District Judge

 
